Citation Nr: 0215164	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  00-22 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for pulmonary tuberculosis (PTB), 
has been submitted.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for heart disease, has been 
submitted.

3.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for anxiety, has been submitted.

4.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for arthritis, to include the low 
back, has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service with the Philippine Scouts 
from May 1946 to March 1949.  This matter comes to the Board 
of Veterans' Appeals (Board) from a March 2000 decision of 
the Department of Veterans Affairs (VA) Manila Regional 
Office (RO), which denied service connection for malaria, 
PTB, a heart disability, arthritis and low back pain, and 
anxiety as new and material evidence, sufficient to reopen 
those claims had not been submitted.  The Board notes that 
the veteran did not submit a notice of disagreement as to his 
claim of service connection for malaria, thus, that issue is 
not now before the Board.  38 C.F.R. §§ 2.200, 20.201 (2002).  

In this appeal, the veteran requested a personal hearing, but 
he withdrew his request in August 2001.  See 38 C.F.R. § 
20.704(e) (2002).  Thus, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record.  


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.  

2.  The November 1994 RO decision denying service connection 
for PTB, heart disease, arthritis to include the low back, 
and anxiety is final, as no appeal was initiated by the 
veteran within one year following notification thereof.  

3.  Evidence received since the November 1994 denial of 
service connection for the foregoing does not bear directly 
and substantially on the specific matter under consideration; 
it is cumulative or redundant, and it is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to decide fairly the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of VCAA.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (2002); 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326).

2.  A timely appeal was not filed following the November 1994 
RO decision; thus, it became final.  38 U.S.C. § 7105 (2002); 
38 C.F.R. §§ 20.302, 20.1103 (2001).

3.  No new and material evidence has been received to warrant 
reopening the veteran's claims of service connection for PTB, 
heart disease, arthritis to include the low back, and 
anxiety.  38 U.S.C. § 5108 (2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefits sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.  

By November 1994 decision, the RO denied service connection 
for malaria, tuberculosis, heart disease, arthritis, 
"nervousness," right ear deafness.  He received notice of 
the RO determination by letter mailed that month.  He did not 
initiate a timely appeal, and that decision became final.  
See 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.1103 (2002).  

In December 1998, he filed a claim of service connection for 
malaria.

In August 1999, he filed a claim of service connection for 
tuberculosis, heart disease, arthritis, neurosis, and "back 
condition."  

The following records were submitted in August 1999:  

A January 1977 chest X-ray study revealing minimal 
fibroproductive PTB on the right, and a February 1977 X-ray 
study of the lumbosacral spine reflecting the presence of 
degenerative hypertrophic arthritis of the 3rd, 4th, and 5th 
lumbar vertebrae.  

An October 1992 medical hospital report indicating that the 
veteran was admitted due to complaints of palpitations.  He 
also complained of insomnia.  The diagnosis was palpitations 
of undetermined etiology and rule out anxiety state.

A February 1997 letter from T. Alberto, M.D., indicating that 
he had beet treating the veteran since 1992 and that medical 
problems included anxiety, insomnia, palpitations, dizziness, 
osteoarthritic pain in the extremities and the low back, 
gastroenteritis, cardiac angina, bronchitis, arteriosclerotic 
heart disease, dyspepsia, nervousness, dermatosis, gastritis, 
and hyperthyroidism.  

A May 1997 echocardiogram within normal limits.  

The veteran submitted other medical records reflecting 
treatment for anxiety, pulmonary complaints, etc. in the mid 
1990's.  

Thereafter, by March 2000 decision, the RO denied service 
connection for malaria, PTB, heart disease, arthritis and low 
back pain, and anxiety, as new and material evidence to 
reopen those claims had not been submitted.  

As noted above, the veteran's claims of service connection 
for tuberculosis, heart disease, arthritis and low back pain, 
and anxiety were previously denied in a November 1994 
decision, that became final.  38 U.S.C. § 7105(c); 38 C.F.R. 
§ 20.1103.  Despite the finality of a prior adverse decision, 
a claim will be reopened and the former disposition reviewed 
if new and material evidence is presented as to a claim that 
has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations in mind, the Board must review all 
of the evidence that has been submitted by the veteran or 
otherwise associated with the claims file since the RO final 
decision in November 1994.

In this case, the additional evidence submitted after the 
initial rating decision consists of various medical reports 
reflecting current diagnoses of anxiety, osteoarthritis with 
low back pain, PTB, and treatment for cardiac symptoms.

On careful consideration of this evidence, the Board finds 
that it is not new and material adequate to reopen the claims 
of service connection for PTB, heart disease, arthritis and 
low back pain, and anxiety in that it does not contribute to 
a more complete picture of the origin of the veteran's 
claimed disabilities.  See 38 C.F.R. § 3.156(a); Hodge, 155 
F.3d at 1363.  The evidence is clearly new; however, it is 
not new and material, as contemplated by the law and 
regulations cited above.


	(CONTINUED ON NEXT PAGE)


ORDER

No new and material evidence having been submitted, service 
connection for PTB is denied.

No new and material evidence having been submitted, service 
connection for a heart disability is denied.

No new and material evidence having been submitted, service 
connection for anxiety is denied.

No new and material evidence having been submitted, service 
connection for arthritis, to include the low back, is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

